Citation Nr: 0513055	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, that denied the benefit 
sought on appeal.  The appellant, the surviving spouse of a 
veteran who had active service from October 1944 to April 
1946 and who died in June 2000, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

A BVA decision dated in February 2003 denied entitlement to 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1310.  At the time of that decision the Board 
had imposed a temporary stay on adjudication of claims for 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in its decision in National Organization of 
Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d, 1365 (Fed. Cir. 2001).  Following an additional 
decision from the Federal Circuit in 2003, the Board lifted 
that stay to certain DIC claims under 38 U.S.C.A. § 1318, 
including "hypothetical entitlement" claims.  See National 
Organization of Veterans Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  In April 
2004, the Board returned the case to the RO for additional 
development, and following accomplishment of the requested 
development, the case was returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate shows he died in June 
2000 of a respiratory arrest, which was due to, or a 
consequence of non-small cell lung cancer.  

3.  During the veteran's lifetime, the veteran was determined 
to be totally disabled due to his service connected 
disabilities from September 10, 1999, and service connection 
had been established for right L5 radiculopathy, evaluated as 
40 percent disabling; left L5 radiculopathy, evaluated as 20 
percent disabling; limitation of motion of the lumbar spine, 
evaluated as 20 percent disabling; residuals of a gunshot 
wound of the right shoulder involving Muscle Group II, 
evaluated as 20 percent disabling; for tinnitus, evaluated as 
10 percent disabling; for bilateral hearing loss, evaluated 
as noncompensably disabling; for multiple scars, residuals of 
gunshot wounds, evaluated as noncompensable; and for otitis 
media, evaluated as noncompensably disabling, for a combined 
schedular evaluation of 80 percent from September 10, 1999.  

4.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death, or 5 or more years from the date of discharge from 
service.


CONCLUSION OF LAW

The requirements for payment of Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 2000 
rating decision as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
this appeal have notified the appellant of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  In addition, a letter to the 
appellant dated in May 2004 specifically notified the 
appellant of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefit 
sought and whether or not the appellant or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) Informing the claimant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the claimant about the 
information and evidence the VA would seek to provide; 
(3) informing the claimant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
claimant provide any information or evidence in the 
claimant's possession that pertains to the claim.  

The Board acknowledges that the May 2004 VCAA letter was not 
provided to the appellant until well after the August 2000 
rating decision in this case.  However, in a similar case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  That 
notice was provided to the appellant in May 2004 pursuant to 
the Board's April 2004 remand.  All the VCAA requires is that 
the duty to notify be satisfied and that a claimant is given 
an opportunity to submit information and evidence in support 
of their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  This 
has occurred in this case.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are treatment records pertaining to the 
veteran.  The appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in connection with her claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and the case is ready for appellate 
review.


Background and Evidence

The veteran had active service from October 1944 to April 
1946.  A rating decision dated in May 1946 granted service 
connection for palsy caudequine, incomplete, due to bullet 
penetrating left of 3rd lumbar vertebra involving L4 and 
articular process and partial deafness due to blast 
concussion.  That rating decision was based on a review of 
service medical records and assigned a 100 percent evaluation 
at that time.

Following a VA examination performed in September 1946, an 
October 1946 rating decision reduced the combined evaluation 
for the veteran's disabilities from 100 percent to 50 percent 
from October 26, 1946.  The veteran's disabilities were 
recharacterized as incomplete paralysis of the sciatic nerve, 
residuals of a gunshot wound with fractures of the spinous 
process of the 3rd and 4th lumbar vertebrae, evaluated as 20 
percent disabling; incomplete paralysis of the left sciatic 
nerve, residuals of a gunshot wound with fractures of the 
lamina, spinous process of the 4th lumbar vertebra and a 
fracture of the spinous process of the 5th lumbar vertebra, 
evaluated as 20 percent disabling; gunshot wound residuals 
involving injury to Muscle Group II, evaluated as 20 percent 
disabling; and multiple gunshot wound scars, and defective 
hearing--otitis media, bilateral, both evaluated as 
noncompensably disabling.  The veteran was notified of this 
decision and of his appellate rights by a letter dated in 
November 1946.  An appeal was not filed.

A rating decision dated in June 1949 denied increased 
evaluations for the veteran's service-connected disabilities.  
The veteran was notified of that decision and of his 
appellate rights by a letter dated in June 1949.  An appeal 
was not filed.

A rating decision dated in August 1984 increased the combined 
evaluation for the veteran's disabilities from 50 percent to 
70 percent from March 19, 1984.  The veteran's disabilities 
were characterized as right L5 radiculopathy, evaluated as 40 
percent disabling; limitation of motion of the lumbar spine, 
evaluated as 20 percent disabling; a gunshot wound involving 
the right Muscle Group II, evaluated as 20 percent disabling; 
left L5 radiculopathy, evaluated as 20 percent disabling; 
otitis media, evaluated as noncompensably disabling; 
bilateral hearing loss, evaluated as noncompensably disabling 
and multiple scars, evaluated as noncompensably disabling.  
The veteran was notified of that determination and of his 
appellate rights by way of a letter dated in August 1984.  An 
appeal was not filed.  

A rating decision dated in May 2000 increased the combined 
evaluation for the veteran's service-connected disabilities 
from 70 percent to 80 percent.  This was accomplished by 
granting service connection for tinnitus and assigning a 10 
percent evaluation.  The veteran was also granted a total 
evaluation based on individual unemployability due to 
service-connected disabilities effective from September 10, 
1999.  

The veteran's death certificate shows he died on June [redacted], 
2000, of an immediate cause of death listed as a respiratory 
arrest.  This was due to, or as a consequence of non-small 
lung cancer.  

In July 2000, the appellant filed a claim for DIC benefits.  
In that claim, the appellant indicated that she was not 
claiming that the cause of the veteran's death was due to 
service.  A rating decision dated in August 2000 denied 
entitlement to DIC benefits under 38 U.S.C.A. § 1310 and 
38 U.S.C.A. § 1318.  A BVA decision dated in February 2003 
affirmed the RO's denial of DIC benefits under 38 U.S.C.A. 
§ 1310.

The appellant has made no specific contentions regarding her 
claim for entitlement to DIC under 38 U.S.C.A. § 1318 in 
either her Notice of Disagreement or her Substantive Appeal 
on appeal.  The appellant's representative has indicated that 
the appellant raised the issue that the veteran was 
theoretically entitled to receive a total rating for a period 
of time at least 10 years prior to his death.  


Law and Analysis

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) The VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 
38 U.S.C.A. § 5308 but determined that benefits were payable 
under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  Also, 
"rated by the VA as totally disabling" includes total 
disability rating based on unemployability.  38 C.F.R. 
§ 3.22(c).  Further, except with respect to a claim for 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
certain other cases, issues involving a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent in the understanding why 
this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  
A review of the record discloses that at the time of the 
veteran's death in June 2000 he was in receipt of an 80 
percent evaluation for his combined service-connected 
disabilities and a total evaluation based on individual 
unemployability due to those service-connected disabilities.  
The record reflects that the veteran had been in receipt of a 
combined 70 percent evaluation from March 19, 1984, and an 80 
percent evaluation from September 10, 1999.  The total 
evaluation based on individual unemployability was also 
effective from September 10, 1999.  

Thus, while the veteran was in receipt of a total evaluation 
at the time of his death in June 2000, he was not rated 
totally disabling for a period of 10 years prior to his death 
for purposes of establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  Indeed, the record reflects that 
the veteran was totally disabled for less than one year prior 
to his death.

At this point, the Board would note that the appellant and 
her representative have not alleged that any rating decision 
dated prior to the veteran's death contained clear and 
unmistakable error in the evaluation assigned for the 
veteran's service-connected disabilities or clear and 
unmistakable error in the effective dates assigned by any 
rating decision.  The appellant simply maintains that the 
veteran was totally disabled due to his service-connected 
disabilities for a period of 10 years or more prior to his 
death.

However, prior to the date of the veteran's death his 
service-connected disabilities were periodically reevaluated 
to assess the severity of those disabilities.  Specifically, 
after a rating decision dated in May 1946 assigned a 100 
percent evaluation based on a review of the veteran's service 
medical records as a prestabilization rate, an October 1946 
rating decision decreased the veteran's combined evaluation 
from 100 percent to 50 percent based on a review of a 
September 1946 VA examination.  The veteran was notified of 
that decision and of his appellate rights by way of a letter 
dated in November 1946 but did not appeal that decision.  The 
record also reflects that the veteran's disabilities were 
again reviewed by a rating decision dated in June 1949, and 
no change was made in the disability evaluations assigned.  
The veteran was again notified of that decision and of his 
appellate rights by way of a letter dated in June 1949, but 
did not appeal that decision.  Similarly, an August 1984 
rating decision, while increasing the combined evaluation for 
the veteran's disabilities from 50 percent to 70 percent, was 
not appealed.  After being notified of that decision and of 
his appellate rights by way of a letter dated in August 1984, 
the veteran did not appeal that decision.  

The fact that the veteran did not appeal the disability 
evaluations assigned for his service-connected disabilities 
during his lifetime is significant because under 38 C.F.R. 
§ 20.1106, claims for DIC under 38 U.S.C.A. § 1318 will be 
decided with regard to any prior dispositions of issues 
during the veteran's lifetime.  In other words, since those 
rating decisions which evaluated the severity of the 
veteran's disabilities during his lifetime were not appealed 
by the veteran, they represent final decisions not subject to 
review on the same factual basis or in the absence of an 
allegation of clear and unmistakable error.  Therefore, given 
this evidence, the Board finds that the veteran was not 
totally disabled for a period of 10 years prior to his death.  
Therefore, the Board concludes that entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is not warranted.  


ORDER

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


